OPINION OF THE COURT
Per Curiam.
By order of the Court of Appeals of Maryland dated January 26, 1990, the respondent was disbarred in the State of Maryland, and his name was stricken from the Maryland register of attorneys. The respondent had presented a consent to disbarment to the Court of Appeals of Maryland, dated January 23, 1990, wherein he indicated that he was aware of a pending investigation into his receipt of funds in connection with a real estate settlement, which funds could not be accounted for, and acknowledged that if charges were predicated upon the matters under investigation, he could not successfully defend himself.
On March 9, 1990, the respondent was personally served in the instant proceeding with a notice pursuant to 22 NYCRR
691.3, informing him of his right to interpose certain enumerated defenses to the imposition of discipline in New York.
The respondent has not appeared or interposed defenses. Accordingly, the respondent is disbarred from the practice of law in New York, and his name stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Brown, Lawrence and Kunzeman, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that, effective immediately, pursuant to 22 NYCRR
691.3, the respondent is disbarred from the practice of law in New York; and it is further,
Ordered that the respondent shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
*3Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent William H. Tschirhart is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.